Mr. Justice McSurely delivered the opinion of the court. 4. Criminal law — when MU of exceptions is sufficient. A bill of exceptions in a criminal prosecution for adultery, held sufficient as purporting to contain all of the evidence. 5. Criminal law, § 432* — when objections or exceptions are unnecessary to preserve questions for review. Under section 81 of the Practice Act, as amended in 1911 (J. & A. i 8618), it is unnecessary that the record in a criminal case show any objections or exceptions to the finding or entry of judgment or exceptions to a ruling denying a motion to vacate the judgment in order to preserve such questions for review.